Citation Nr: 0307436	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  01-09 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for serpiginous 
chorioditis secondary to service-connected vascular disease 
of both lower extremities.

2.  Entitlement to an increase in a 60 percent rating for 
vascular disease of the right lower extremity. 

3.  Entitlement to an increase in a 60 percent rating for 
vascular disease of the left lower extremity. 

4.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing. 

5.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.

(An additional issue of service connection for diabetes 
mellitus, claimed as due to exposure to Agent Orange, will be 
the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from February 1955 to May 1958 
and from June 1958 to October 1965.

The veteran previously received a single 60 percent rating 
for service-connected bilateral lower extremity vascular 
disease (described in more detail as postoperative residuals 
of varicose veins with phlebitis, inferior vena cava, and 
chronic venous insufficiency, and history of pulmonary 
infiltrate in one of the lung fields).  In a March 2001 
decision, the RO granted a 60 percent for right lower 
extremity vascular disease, and a separate 60 percent rating 
for left lower extremity vascular disease.  The veteran 
appeals to the Board of Veterans' Appeals (Board) for 
increased ratings for the right and left lower extremity 
vascular disease.  He also appeals the RO's March 2001 
decision which denied SMC based on the need for regular aid 
and attendance or based on being housebound.  This matter 
also comes before the Board from an August 2001 RO decision 
which found that new and material evidence had been submitted 
to reopen the claim for service connection for serpiginous 
chorioditis as secondary to the service-connected vascular 
disease of the lower extremities, but denied the merits of 
the reopened claim for service connection.  This matter 
further comes before the Board from a July 2002 RO decision 
which denied entitlement to specially adapted housing or a 
special home adaptation grant.

(The Board notes that an additional issue of service 
connection for diabetes mellitus, claimed as due to exposure 
to Agent Orange, will be the subject of a later Board 
decision which will be issued after the Board completes 
development of evidence on such issue.)


FINDINGS OF FACT

1  The veteran's serpiginous chorioditis is causally related 
to his service-connected vascular disease of the lower 
extremities.

2.  The veteran's right lower extremity vascular disease 
produces disability equivalent to massive board-like edema 
and constant pain at rest.

3.  The veteran's left lower extremity vascular disease 
produces disability equivalent to massive board-like edema 
and constant pain at rest.

4.  Service connection is in effect for right lower extremity 
vascular disease (rated 100 percent pursuant to the present 
Board decision), left lower extremity vascular disease (rated 
100 percent pursuant to the present Board decision), 
bilateral hearing loss (rated 0 percent), and serpiginous 
chorioditis (yet to be assigned a disability percentage by 
the RO).  

5.  Due to service-connected vascular disease of both lower 
extremities, the veteran has such loss of use of the lower 
extremities as to preclude locomotion without the aid of a 
cane of wheelchair.

6.  The veteran's service-connected disabilities render him 
unable to care for his daily needs, or protect himself from 
the hazards of his daily environment, without the regular aid 
and attendance of another person.


CONCLUSIONS OF LAW

1.  The veteran's serpiginous chorioditis is proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310 (2002).

2.  The criteria for a 100 percent rating for right lower 
extremity vascular disease have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 
(2002).

3.  The criteria for a 100 percent rating for left lower 
extremity vascular disease have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 
(2002).

4.  The criteria for entitlement to a certificate of 
eligibility for specially adapted housing are met.  38 
U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2002).

5.  The criteria for SMC based on a need for regular aid and 
attendance have been met.  38 U.S.C.A. § 1114 (West 2002); 38 
C.F.R. §§ 3.350, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service with the U.S. Navy from 
February 1955 to May 1958 and from June 1958 to October 1965.

Service medical records show that in January 1964 the veteran 
was admitted to the hospital with thrombophlebitis of the 
right superficial greater saphenous vein.  Physical findings 
included varicosities of both legs and he underwent bilateral 
ligation and stripping of the greater saphenous veins.  In 
March 1964 he was admitted to the hospital with pitting edema 
of the legs and ankles.  Bilateral venograms were done which 
showed recanalized deep venous thrombosis in the anterior 
tibial popliteal veins all the way up to the inferior vena 
cava.  The final diagnoses were edema, both legs, inferior 
vena cava thrombosis, and post-phlebitic syndrome.  On 
examination in September 1964 it was noted that the veteran 
had a bilateral stasis problem with brawny edema of both 
legs.  In October 1964 he was admitted to sick bay because of 
a non-healing ulcer of his right lower leg.  He was 
hospitalized in November 1964 venous stasis ulcer of the 
right calf.  He underwent excision of the stasis ulcer, 
following which a skin graft was placed.  In January 1965 he 
was admitted for treatment for his chronic deep venous 
insufficiency of the lower extremities with serous drainage 
from the skin graft area.  He appeared before a Medical Board 
in February 1965 but was found fit for 6 months of limited 
duty.  In August 1965 he was again hospitalized for treatment 
for his chronic deep venous insufficiency of both lower 
extremities.  He appeared before a Physical Evaluation Board 
in October 1965 and was found to be unfit for duty due to 
chronic deep venous insufficiency of both lower extremities 
and partial thrombosis of inferior vena cava.  He was 
subsequently discharged due to physical disability.

By July 1966 rating decision, the RO granted service 
connection for post-operative residuals of varicose veins, 
with phlebitis, inferior vena cava, with chronic venous 
insufficiency, of both lower extremities, and assigned a 
single 60 percent rating pursuant.  (A left lung infiltrate 
was later considered part of this service-connected 
condition, but the disorder continued to be rated as vascular 
disease of the lower extremities.)

By June 1973 decision, the Board granted entitlement to a 
total disability rating based on individual unemployability 
due to the veteran's service-connected bilateral lower 
extremity vascular disease.

VA treatment records dated from December 1990 to June 1991 
showed a diagnosis of serpiginous choroidopathy involving the 
macula of the left eye.  

On VA examination in July 1991 the diagnosis was serpiginous 
choroidopathy bilaterally, which involved the macula of the 
left eye.  It was also noted that there was currently no 
threat to the central vision in the right eye.  

On VA examination in September 2000 the examiner noted that 
as a result of his profound symptoms the veteran had not been 
able to hold a job since early 1970 and that for the past 
five months he had been unable to do any physical activity 
and simply sat in his chair.  The veteran was mostly confined 
to his wheelchair, and could only walk for about 20 feet 
before developing pain in the calf.  The veteran reported he 
had to keep his legs continually elevated to preclude the 
swelling and pain that followed keeping his legs down.  He 
also reported that standing more than a few minutes and 
walking more than 20 feet resulted in great pain.  He used 
support socks.  His vascular problems were even more 
compounded by the fact that he is legally blind.  It was 
noted that the veteran could not prepare food for himself, 
and that given the fact that he is anticoagulated, cutting 
himself with a utensil could spell catastrophe.  He had to 
have his clothes laid out for him.  He was on six different 
medications for his diabetes, hypotension, hypercoagulable 
state, and dyslipidemia, and without someone to fix his pills 
for him, a medical catastrophe could follow.  It was also 
noted that the veteran's wife had quit her job because he 
required continuous care to preclude injury.  Examination 
showed that both lower extremities appeared cool and had 
discoloration consistent with venous stasis.  A dorsalis 
pedis or posterior tibial pulse could not be appreciated.  
There was no hair and there did not appear to be any 
ulceration.  The assessment was severe venous insufficiency, 
antithrombin III deficiency requiring anticoagulation, 
legally blind due to serpiginous choroidopathy, and post-
phlebitic syndrome.  The VA examiner opined that based on the 
history, the veteran was in dire need of aid and attendance, 
and he had virtually zero prognosis for improvement.

A June 2000 VA treatment record showed that the veteran was 
seen for follow-up for his hypercoagulability.  It was noted 
that he always had some type of intermittent recurrent 
chronic pain in his feet that had escalated in the last six 
months.  It was noted that the veteran described this as more 
of a numbness and tingling, which was thought to more likely 
be a neuropathy, related to the diabetes, but it was also 
noted that this may be accentuated by the previous vascular 
disease and operations on his legs.  On examination it was 
noted that his feet were somewhat mottled, but not cold and 
blue, and the examiner did not think any component of pain 
was actually due to arterial insufficiency or venous 
hypertension.  An October 2000 VA treatment record showed a 
diagnosis of serpiginous chorioretinopathy, in both ears, for 
10 years.  In December 2000, the veteran was seen for follow-
up for his Coumadin for a hypercoagulable disorder which was 
probably anti-thrombin III deficiency.  It was noted that he 
continued to do very well overall, but had the same 
persistent problems with numbness, pain, and tingling in his 
legs which was probably due to his vascular disease and also 
partly due to his diabetes.  It was noted that he was still 
very functional, but was forgetting things, and his wife had 
to put out the medications and check on him several times to 
make sure he is actually taking his daily medications.  He 
did not cook or drive anymore, primarily because of his 
eyesight.  On examination there were no new bruises or 
ecchymosis and no areas that appeared to be thrombotic.  In 
January 2001 it was noted that he was legally blind, and that 
he spent most of his time in a wheelchair, because of his 
neuropathy and decreasing vision.  He had not bleeding or 
thrombotic symptoms.  

By March 2001 rating decision, considering new regulations 
pertaining to vascular disorders effective January 12, 1998 
(which permit separate ratings for each involved extremity), 
the RO granted a 60 percent rating for right lower extremity 
vascular disease, and it granted a separate 60 percent rating 
for left lower extremity vascular disease.

In an April 2001 statement, the veteran essentially requested 
that his claim for service connection for serpiginous 
chorioditis as secondary to his service-connected vascular 
disease of the lower extremities.  Along with his statement, 
the veteran submitted an internet excerpt from the National 
Organization for Rare Disorders, Inc. which discussed 
serpiginous chorioditis.

An April 2001 treatment note from a VA physician in the 
hematology/oncology clinic reported that the veteran was 
being followed for his hypercoagulable state of uncertain 
etiology.  It was noted that the veteran had been on Coumadin 
for 15 to 20 years, which had arrested most of his peripheral 
vascular disease.  He continued to have severe problems with 
his feet of the peripheral vascular disease and the 
diagnosis, and reported pain most all the time as well as not 
being aware of where his feet were.  There were no skin 
ulcerations.  The veteran's other major problem was his 
serpiginous chorioditis, which was noted to be a disease of 
unknown etiology, but was often found to be associated with 
occlusions of the branch retinal arteries and veins.  The VA 
physician opined that it would "not be a far leap" to think 
that the veteran's serpiginous chorioditis was connected, 
especially in the absence of any other theories, with his 
underlying blood disease for which the veteran was service-
connected.  The veteran had been on Coumadin for awhile and 
the VA physician indicated that this conceivably may have 
blunted some of the disease, but was not too sure.  The VA 
physician also noted that were the neovascularization of the 
veteran's eyes likely to bleed, which they tended to do, one 
could argue that because of the Coumadin, the bleeding could 
have been exacerbated.  The VA physician noted that the 
veteran continued to have hypercoagulability, which was 
manifested by repeated clots in his legs, for which he was 
service-connected, and that he also had serpiginous 
chorioditis which might very well be linked to his service-
connected disorder.  

On VA examination in June 2001 the diagnosis was serpiginous 
chorioretinopathy, progressive in nature over the past 10 
years.  It was noted that the veteran was legally blind and 
had progressed from quite useful vision in September 1999.  
It was also noted that serpiginous chorioretinopathy was 
thought to be a posterior uveitis of unknown etiology and was 
a very rare condition.  The VA examiner noted that there had 
been no control studies on patients with serpiginous 
chorioretinopathy, and that it was felt not to be associated 
with any systemic disease.  The VA examiner opined that "any 
tie in between his antithrombin III deficiency" and his 
serpiginous chorioretinopathy were "thought to be none".  

In an October 2001 letter, a VA physician and Chief of 
Medical Service, indicated that the veteran's congenital 
hypercoagulability should strongly be considered as a cause 
for his eye disease.  It was noted that the veteran's 
hypercoagulability appeared to be a vascular abnormality and 
it was known that vascular abnormalities can be associated 
with retinal vessel problems.  The VA physician referred to a 
clinical study which was attached to his letter.  (The 
clinical study's purpose was to perform a pilot study on the 
prevalence of familial thrombophilia in all cases of retinal 
vein occlusion with no known risk factors.)  The VA physician 
noted that the veteran had thrombophilia as the major problem 
with his leg, and opined that it was more likely than not 
that these disabilities were connected, as he saw no other 
plausible explanation for the veteran's retinal disease.  It 
was also noted that the veteran had pain in his legs all the 
time and the VA physician opined that this was due to his 
vascular disease as well as his diabetes.  The veteran was in 
pain when at rest, walking, sleeping, or in any position.  It 
was noted that the veteran's legs had gone past the edema 
phase and now he was left with hide-bound tight skin that one 
sees from decades of chronic venous insufficiency to most 
extremities.  The VA physician indicated that this was the 
final stage or near the very final stage of the veteran's leg 
ischemia, and all that he was lacking was chronic ulcerations 
and open weeping of his legs.  

A March 2002 VA treatment record showed that the veteran was 
seen in the hematology clinic for follow-up for his chronic 
coumadization for his hypercoagulability.  It was noted that 
the veteran also had progressive blindness from an obscure 
retinal disease, which had been complicated by his diabetes, 
and most recently he was seen for early dementia.  The 
examiner noted that these conditions had interacted in a very 
nefarious way in that between his mental status and lack of 
sight, and the trouble with his feet, he was at a great risk 
for falling down or hurting his feet, which could cause a 
diabetic ulcer.  This resulted in the veteran spending an 
enormous amount of time either in bed or in a recliner chair, 
and when he did walk he used a cane.  The problem with him 
sitting in the recliner was that he could not read or see 
much of television, and would just listen to the television.  
He could not cook or do anything of that nature because of an 
accident that could lead to him possibly setting the home on 
fire.  Also, the veteran's wife had to leave for a short 
while and despite the veteran claiming to have taken some 
medications, he had not taken any for a day or so.  It was 
noted that he was wheelchair bound and had greatly impaired 
visual acuity.  He had a little less edema than usual.  He 
had significant pain in his legs due to the combination of 
chronic venous insufficiency and neuropathic pains emanating 
from the diabetic neuropathy.  Because the veteran was on 
Coumadin, they did not want him to have any unnecessary slips 
or falls.  The weakness in his legs was complicated by his 
neuropathy and that fact that he could not see feet, making 
it advisable for the veteran to have a shower chair to 
minimize the likelihood of him slipping or falling.  

In April 2002 the veteran and his wife testified at a 
personal hearing at the RO.  His wife described a typical day 
for the veteran, indicating that when he woke up he would 
move from his bed to a recliner in the living room with her 
help and the assistance of a walker and his cane.  She 
testified that in order to take off his pajamas and put on 
his trousers , the veteran was held up by their mattress, 
nightstand and filing cabinet because he could only stand on 
his own for a few minutes.  She reported that he could not 
feel his feet or his toes and that the pain was excruciating 
at times and was localized in his calves.  The veteran's wife 
claimed that once he sat down in his recliner chair, he 
stayed there all day, until he gets up and she helped him to 
the bathroom.  She indicated that if she had to leave, she 
would put him back to bed and he stayed there until she got 
back.  She claimed that if he was left alone he could not 
tend to the calls of nature very well and that he could not 
cook his own meals.  He used the walker, a cane, and holding 
onto walls to get around the house.  The veteran's wife 
testified that he could not go outside by himself, and that 
she had to help him get out of their mobile home along with 
the assistance of his walker.  She reported that for the last 
two years the veteran did not go out, except for visits to 
the VA hospital.  The veteran testified as to the 
restrictions he had due to his serpiginous chorioditis and 
his blindness, including that he did not drive and did not 
cook for himself.  At the hearing he submitted one duplicate 
internet excerpt and a second internet excerpt, both of which 
discussed serpiginous chorioditis.  With regard to his legs, 
the veteran testified that he could only stand on his legs 
for a couple of minutes before he needed to get off them.  He 
had constant swelling in his legs, called brawny edema, and 
that was why he kept his feet elevated in the recliner.  His 
wife indicated that they kept his feet elevated because being 
wheelchair bound was complicating the swelling because he was 
in a sitting position and there was no circulation.  He 
reported that the right leg was worse than the left, and that 
he had constant pain along the inside of both legs, above the 
knee, and all the way up to the groin.  His wife reported she 
had to quit work two years prior because the veteran's 
conditions were getting worse.  She claimed he could not even 
go to eat, because although he could put a fork or spoon in 
his mouth, he did not know if there was anything there and he 
could not see to cut his food.  

In an April 2002 statement, F.R., a friend, reported she had 
known the veteran and his wife for over 19 years and that up 
until three years prior the veteran had been a very active 
person, but now had to depend on his wife for all his basic 
needs.  F.R. indicated that after his wife had surgery, she 
cooked the veteran's meals, took care of his trash hauling, 
brought in their mail and paper, changed the bed linens, and 
did all the grocery shopping since the veteran could not do 
these himself.

In an April 2002 statement, K.H., another friend, reported he 
had known the veteran and his wife for 25 years and that for 
the past 15 years he had been in the veteran's company at 
least twice a week.  K.H. noted that the veteran was no 
longer able to drive or perform simple duties for himself, 
had to depend on his wife for all his basic needs, was unable 
to prepare his own meals, and was unable to safely use the 
stove or microwave or to determine the edge of the counter 
top and often had accidents.  

In an April 2002 statement, S.S., another friend, reported 
that after the veteran's wife's surgery in April 2001 she 
went to their house and cared for them for 5 days.  S.S. 
reported that she prepared all the meals and did all the 
housework and errands, noting that the veteran was not 
capable of caring for himself or his wife.  

In an April 2002 memorandum from the veteran's 
representative, it was noted that the veteran's wife in her 
testimony, failed to mention that she must dispense all of 
the veteran's medications, and that because of his decreased 
vision the veteran was unable to read the labels let alone 
tell the difference between the medications.  

Received from the veteran in June 2002 was his application 
for specially adapted housing or a special home adaptation 
grant.  He reported that he was in a wheelchair because of 
his legs, and he needed a ramp and handrails in his home.  He 
also indicated that he was legally blind, and used a walker 
and a sight cane inside the house.  

Analysis

Through correspondence, rating decisions, statements of the 
case, supplemental statements of the case, and a telephone 
contact, the veteran has been informed of the evidence 
necessary to substantiate his claims and of the respective 
obligations of VA and him to obtain different types of 
evidence.  He has been afforded VA examinations, and 
identified relevant medical records have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

Service Connection for Serpiginous Chorioditis

Secondary service connection may be granted for disability 
which is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected condition, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The evidence shows that the veteran presently has serpiginous 
chorioditis (an eye condition) which he claims is proximately 
due to or the result of his service-connected vascular 
disease of both lower extremities.

In support of his claim, the veteran has submitted two 
letters from a VA physician in the hematology/oncology 
clinic, which tend to show that the veteran's serpiginous 
chorioditis is related to the service-connected lower 
extremity vascular disease.  On VA examination in 2001, 
however, the examiner noted that there had been no control 
studies on patients with serpiginous chorioretinopathy, and 
that it was felt not to be associated with any systemic 
disease.  The VA examiner also opined that "any tie in 
between his antithrombin III deficiency" and his serpiginous 
chorioretinopathy were "thought to be none".  

Although there are essentially two conflicting VA opinions of 
record, it is the Board's judgment that the evidence is in 
relative equipoise on the question of whether the veteran's 
serpiginous chorioditis is causally related to his service-
connected vascular disease of the lower extremities.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that secondary service connection is warranted for 
serpiginous chorioditis.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Increased Ratings for Vascular Disease of the Lower 
Extremities

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The current rating criteria for varicose veins and post-
phlebitic syndrome are the same, and are as follows:  a 60 
percent rating is warranted where there is persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration; and a 100 percent rating is 
warranted for massive board-like edema with constant pain at 
rest.  These evaluations are for involvement of a single 
extremity.  38 C.F.R. § 4.104, Diagnostic Code 7120 (varicose 
veins) and Code 7121 (post-phlebitic syndrome).

Recent medical evidence notes that the veteran had pain in 
his legs all the time which was due to his service-connected 
vascular disease (although also partly due to diabetes which 
is not currently service-connected).  He was in pain when at 
rest, walking, sleeping, or in any position.  It was noted 
that his legs had gone past the edema phase and now he was 
left with hide-bound tight skin resulting from decades of 
chronic venous insufficiency to the extremities.  A VA 
physician indicated that this was the final stage or near the 
very final stage of the veteran's leg ischemia, and all that 
he was lacking was chronic ulcerations and open weeping of 
his legs.  

The Board finds that the veteran's right lower extremity 
vascular disease produces disability equivalent to massive 
board-like edema and constant pain at rest, and this supports 
a 100 percent rating.  Similarly, the left lower extremity 
vascular disease produces disability equivalent to massive 
board-like edema and constant pain at rest, and this supports 
a 100 percent rating.  The benefit-of-the-doubt rule has been 
considered in granting this benefit.  38 U.S.C.A. § 5107(b).

Specially Adapted Housing

The veteran is seeking entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant.  He essentially 
contends that his service-connected disabilities, including 
peripheral vascular disease and serpiginous chorioditis, 
render him so disabled that he is wheelchair bound and unable 
to walk without the use of a walker or cane, and is unable to 
see.

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to:  (1) the loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran may qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following:  (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  
38 C.F.R. § 3.809a.

Service connection is in effect for right lower extremity 
vascular disease (rated 100 percent pursuant to the present 
Board decision), left lower extremity vascular disease (rated 
100 percent pursuant to the present Board decision), 
bilateral hearing loss (rated 0 percent), and serpiginous 
chorioditis (yet to be assigned a disability percentage by 
the RO).  The veteran was found to be totally disabled due to 
his service-connected vascular disease of the lower 
extremities in 1973.  

The evidence shows that due to the service-connected vascular 
disease of both lower extremities, the veteran has such loss 
of use of the lower extremities as to preclude locomotion 
without the aid of a cane of wheelchair.  This satisfies the 
eligibility requirements for specially adapted housing.  The 
benefit-of-the-doubt rule has been considered in granting 
this benefit.  38 U.S.C.A. § 5107(b).

Entitlement to a special home adaptation grant is not 
warranted because the Board is finding eligibility for 
specially adapted housing, and the veteran is precluded by 
regulations from also receiving a special home adaptation 
grant.  38 C.F.R. § 3.809a

SMC based on Aid and Attendance 

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation, or SMC) is payable.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b). 

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The veteran will be considered 
in need of regular aid and attendance if he is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(b)(c)

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed; they must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352 (a).

The record reflects that the veteran has a serious vision 
problem in both eyes due to his service-connected serpiginous 
chorioditis (the RO has yet to assign a percentage disability 
rating for this condition).  He has serious limitations from 
his service-connected right lower extremity vascular disease 
(rated 100 percent), and from his service-connected left 
lower extremity vascular disease (rated 100 percent).  The 
evidence as a whole demonstrates that the veteran's service-
connected disabilities render him unable to care for his 
daily needs, or protect himself from the hazards of his daily 
environment, without the regular aid and attendance of 
another person.  Thus the criteria for SMC based on a need 
for regular aid and attendance are met.  The benefit-of-the-
doubt rule has been considered in granting this benefit.  
38 U.S.C.A. § 5107(b).  There is no need for the Board to 
address eligibility for the lesser housebound benefit.


ORDER

Secondary service connection for serpiginous chorioditis is 
granted.

An increased 100 percent rating for right lower extremity 
vascular disease is granted.

An increased 100 percent rating for left lower extremity 
vascular disease is granted.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted. 

Entitlement to SMC based on the need for regular aid and 
attendance is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

